J-S08041-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

GARY D. WILLIAMS

                            Appellant                     No. 2428 EDA 2014


                  Appeal from the PCRA Order August 1, 2014
             In the Court of Common Pleas of Montgomery County
              Criminal Division at No(s): CP-46-CR-0001658-2012
                                          CP-46-CR-0003236-2012


BEFORE: DONOHUE, J., WECHT, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                            FILED FEBRUARY 18, 2015

        Appellant Gary D. Williams appeals pro se from the order of the

Montgomery County Court of Common Pleas denying his petition filed

pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S. § 9542, et

seq. We affirm.

        Appellant was charged at docket number at CP-46-CR-0001658-2012

with theft by deception-false impression,1 theft by unlawful taking-movable

property,2     receiving    stolen     property,3   conspiracy,4   and   possessing
____________________________________________


1
    18 Pa.C.S. § 3922(a)(1).
2
    18 Pa.C.S. § 3921(a).
3
    18 Pa.C.S. § 3925(a).
4
    18 Pa.C.S. § 903(c).
J-S08041-15



instruments of crime.5 Appellant was charged at docket number CP-46-CR-

0003236-2012 with theft by deception–false impression and receiving stolen

property.

        On October 21, 2013, Appellant entered a negotiated guilty plea. At

docket number CP-46-CR-0001658-2012, he pled guilty to theft by

deception, conspiracy, and possessing instruments of crime.                At docket

number CP-46-CR-0003236-2012, he pled guilty to theft by deception. The

trial court sentenced Appellant that same day pursuant to the negotiated

guilty plea to concurrent terms of one-and-one-half to three years’

incarceration and four years’ probation for each theft by deception conviction

and for the conspiracy conviction.             Additionally, the trial court sentenced

Appellant to a consecutive five-year term of probation for the possessing

instruments of crime conviction.               Appellant did not file post-sentence

motions or a direct appeal.

        On January 6, 2014, Appellant filed a pro se PCRA petition.6               On

January 14, 2014, the PCRA court appointed counsel, who filed a no-merit

letter pursuant to Commonwealth v. Finley7 and Commonwealth v.
____________________________________________


5
    18 Pa.C.S. § 907(a).
6
  Appellant’s PCRA petition alleged errors with the arrest warrant and
ineffective assistance of counsel for failing to file a motion regarding errors
with the arrest warrant.      Motion for Post Collateral Conviction Relief,
1/6/2014, at 4.
7
    550 A.2d 213 (Pa.Super.1998).



                                           -2-
J-S08041-15



Turner,8 and a petition to withdraw as counsel. On June 19, 2014, the trial

court issued notice of its intent to dismiss the petition without a hearing

pursuant to Pennsylvania Rule of Criminal Procedure 907 and granted

counsel’s petition to withdraw.            On August 1, 2014, the PCRA court

dismissed the petition. On August 21, 2014, Appellant filed a timely notice

of appeal.    The trial court did not order a statement of errors complained of

on appeal pursuant to Pennsylvania Rule of Appellate Procedure 1925(b) and

Appellant did not file one.       On August 29, 2014, the trial court issued an

order adopting its June 19, 2014 notice of intent to dismiss as its Rule

1925(a) opinion.

        Appellant raises the following issues on appeal:

           1. Can an arrest warrant be issued without probable cause
           supported by oath or affirmation?

           2. Should have the private citizen criminal complaint gone
           before the district attorney for the commonwealth for
           approval or anyone empowered to take complaints under
           oath before an arrest warrant was issued for the
           defendant?

           3. Can a police officer give verification under oath, based
           solely upon the complaint information? And not have any
           firsthand knowledge or knowledge gain through an
           independent investigation, that a crime has been omitted
           by the accused.

           4. District Judge: Juanita A. Price abandon her neutral
           position by allowing Officer Robert Wilsbach to go under
           oath, to obtain an arrest warrant for the defendant without

____________________________________________


8
    544 A.2d 927 (Pa.1988).



                                           -3-
J-S08041-15


          having any factual knowledge that he had committed a
          crime.

          5. Can a police Officer from another jurisdiction approve a
          criminal complaint for a crime that didn't occur in his
          jurisdiction?

Appellant’s Brief at 3 (verbatim).9 Appellant’s first four issues challenge the

arrest warrants and the procedures used for issuance of the warrant.

Appellant’s fifth issue maintains the Montgomery County police officers

lacked jurisdiction to file criminal charges against Appellant.

       Our standard of review from the denial of post-conviction relief “is

limited to examining whether the court’s determination is supported by the

evidence of record and whether it is free of legal error.” Commonwealth v.

Ousley,     21   A.3d    1238     (Pa.Super.2011)   (citing   Commonwealth      v.

Morales, 701 A.2d 516, 520 (Pa.1997)).

       “A plea of guilty constitutes a waiver of all nonjurisdictional defects

and defenses. When a defendant pleads guilty, he waives the right to

challenge anything but the legality of his sentence and the validity of his

plea.” Commonwealth v. Jones, 929 A.2d 205, 212 (Pa.2007) (quoting

Commonwealth v. Montgomery, 401 A.2d 318, 319 (Pa.1979)). Further,

“[a]llegations of ineffectiveness in connection with the entry of a guilty plea

will serve as a basis for relief only if the ineffectiveness caused the

defendant to enter an involuntary or unknowing plea.” Commonwealth v.
____________________________________________


9
  Appellant’s Brief does not contain page numbers.            All page numbers are
supplied by this Court.



                                           -4-
J-S08041-15



Hickman, 799 A.2d 136, 141 (Pa.Super.2002) (quoting Commonwealth v.

Allen, 557 Pa. 135, 732 A.2d 582 (Pa.1999)).

       For ineffective assistance of counsel claims, the petitioner must

establish:   “(1) that the underlying claim has merit; (2) counsel had no

reasonable strategic basis for his or her action or inaction; and (3) but for

the errors or omissions of counsel, there is a reasonable probability that the

outcome of the proceedings would have been different.” Ousley, 21 A.3d at

1244    (quoting   Commonwealth         v.   Rivera,   10   A.3d    1276,   1279

(Pa.Super.2010)). “[C]ounsel is presumed to be effective and the burden of

demonstrating ineffectiveness rests on appellant.” Id. “The failure to prove

any one of the three [ineffectiveness] prongs results in the failure of

petitioner’s claim.” Id. (quoting Rivera, 10 A.3d at 1279).

       The PCRA court found Appellant waived all claims challenging the

arrest warrants and his counsel’s failure to challenge the warrants’ validity

when he pled guilty.     Order, 6/19/2014, at ¶11.     Further, the PCRA court

found the claims related to the arrest warrants lacked merit, because the

warrants were signed by a judge, and found the ineffectiveness claims

lacked merit because counsel cannot be found ineffective for failing to raise

a meritless claim. Id., at ¶ 13.

       The trial court acted within its discretion in finding Appellant waived all

claims related to the arrest warrant.         See Jones, 929 A.2d at 212;

Hickman, 799 A.2d at 141. Further, the court acted within its discretion in

finding the claims lacked merit.      See Pa.R.Crim.P. 513 (requirements for

                                       -5-
J-S08041-15



issuance of arrest warrant); Commonwealth v. Taylor, 850 A.2d 684, 687

(Pa.Super.2004) (“Probable cause is determined by considering the totality

of the circumstances.    Under the totality of the circumstances, a police

officer must make a practical common sense decision whether, given all of

the circumstances known to him at that time, including hearsay information,

there is a fair probability that a crime was committed and that the suspect

committed the crime.” (internal citations omitted)); Ousley, 21 A.3d at

1244 (to establish ineffectiveness claim, petitioner must establish underlying

claim had merit).

      Appellant’s fifth claim alleges Montgomery County lacked jurisdiction

to file criminal charges against him. This claim is waived because he failed

to raise it in his PCRA petition. Commonwealth v. Fletcher, 986 A.2d 759,

778 (Pa.2009) (finding claims waived when not in PCRA petition).

      Because the trial court acted within its discretion in dismissing claims

related to the arrest warrants and because Appellant waived his claim

related to a lack of jurisdiction to file criminal charges, we affirm the

dismissal.

      Order affirmed.




                                    -6-
J-S08041-15


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/18/2015




                          -7-